EXHIBIT 99.1 UNAUDITED RECONCILIATION OF FINANCIAL DATA The following tables present the historical unaudited financial information for the Apollo Operating Group as of and for the fiscal year ended December31, 2015. The Apollo Operating Group does not report audited or unaudited financial information on a stand-alone basis. Accordingly, the financial data presented herein for the Apollo Operating Group has been reconciled to Apollo Global Management, LLC’s financial statements for the relevant periods. As of December 31, 2015 Total Apollo Operating Group Consolidated VIE and Consolidated Funds Other (1) Total Apollo Global
